1

2

3

4

5

6

7

8

9                                     UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12    MICHAEL XAVIER BELL,                              No. 2:17-cv-0063 MCE CKD P
13                       Plaintiff,
14            v.                                        ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    MICHAEL MARTEL, et al.,
16                       Defendants.
17

18           Plaintiff is a state prisoner proceeding pro se in an action brought under 42 U.S.C. § 1983.

19   The court previously determined that this case would benefit from a settlement conference and

20   referred the case to Magistrate Judge Kendall J. Newman for a settlement conference to occur

21   May 17, 2019. (Doc# 63.) Due to transportation related problems, the settlement conference was

22   vacated to be reset at a future date. (Doc# 65.) Therefore, this case will be reset for a settlement

23   conference before Magistrate Judge Kendall J. Newman. The settlement conference will occur at

24   the U. S. District Court, 501 I Street, Sacramento, California 95814 in Courtroom #25 on August

25   1, 2019 at 9:00 a.m. Plaintiff shall appear at the settlement conference by video conference from

26   the California Institution for Men, 14901 Central Avenue, Chino, California 91710.

27           A separate order and writ of habeas corpus ad testificandum will issue concurrently with

28   this order.

                                                        1
1

2             In accordance with the above, IT IS HEREBY ORDERED that:

3             1. This case is set for a settlement conference before Magistrate Judge Kendall J.

4                 Newman on August 1, 2019 at 9:00 a.m. at the U. S. District Court, 501 I Street,

5                 Sacramento, California 95814 in Courtroom #25. Plaintiff shall appear by video

6                 conference from the California Institution for Men.

7             2. A representative with full and unlimited authority to negotiate and enter into a binding

8                 settlement on the defendants’ behalf shall attend in person.1

9             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

10                The failure of any counsel, party or authorized person subject to this order to appear in

11                person may result in the imposition of sanctions. In addition, the conference will not

12                proceed and will be reset to another date.

13            4. The parties are directed to exchange non-confidential settlement statements seven days

14                prior to the settlement conference. These statements shall simultaneously be delivered

15                to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

16                shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

17                Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

18                arrives at least seven (7) days prior to the settlement conference. The envelope shall

19                be marked “SETTLEMENT STATEMENT.” The date and time of the settlement
20                conference shall be prominently indicated on the settlement statement. If a party

21                desires to share additional confidential information with the court, they may do so

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
1

2                pursuant to the provisions of Local Rule 270(d) and (e).

3    Dated: June 20, 2019
                                                      _____________________________________
4
                                                      CAROLYN K. DELANEY
5                                                     UNITED STATES MAGISTRATE JUDGE

6

7

8

9

10

11   12/bell0063.settlement.docx

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                       3
